Title: To George Washington from John Sullivan, 11 June 1781
From: Sullivan, John
To: Washington, George


                        
                            Dear General
                            Philadelphia June 11th 1781
                        
                        My being on a Committee appointed to Confer with the Minister of France upon European affairs and to Draw up
                            Instructions for our Minister appointed to negotiate a peace has Deprived me untill now of the pleasure of acknowledging
                            the receipt of your Excellencys Letter of the 29th Ulto; or rather the Duplicate--altho I am not pleased at the originals
                            falling into the Enemys hands I think that Instead of being of advantage to them it will only Serve to Embarrass them.
                            The object mentioned in mine to which that was an answer is by no means Discoverable from any thing in your Excellencys
                            Letter. The Situation of our affairs as therein represented they were not Ignorant of. The only thing then that they can derive
                            advantage from is the Idea held up of Attacking Newyork & this will only anticipate the Intelligence which our
                            preparations would have demonstrated in a few Days & Even this may afford some relief to the Southern States--I am
                            Extremely mortified at having so many Mails taken & am not without Suspicion That There Must be some hidden
                            Influence in it. I find by your Excellencys reasoning that the Place I proposed is at present impracticable. I shall
                            Therefore wave the Motion. I find also that the reasons for Invading Newyork were reasons of necessity, and was the only
                            practicable attempt in our present Circumstances. I have however some Doubts respecting the probability of Success your
                            Excellency may rest assured that Congress will use Every Exertion, to promote the Success of so important an object--we
                            have very favorable accounts from General Green which I Suppose will be Sent to your Excellency by this Express. we have
                            not yet received any official Accounts yet I think it may be relied on that a Fleet from England Consisting of a 74 two
                            frigates Several Sloops of war and  four Transports with 4000 Troops on board arrived in Chessapeak Last Thursday.
                            This will make the Enemy 10000 strong in Virginia and enable them to do much mischief to that State. I have the honor to
                            be with the most perfect Esteem Dr General Your Excys most obedt & very Humble Servant
                        
                            Jno. Sullivan

                        
                    